                                             Michael C. Geraghty, ABA#7811097
                                             Oles Morrison Rinker & Baker
                                             188 W. Northern Lights Blvd.
                                             Anchorage, Alaska 99503-3985
                                             Tel: (907) 258-0106
                                             Fax: (907) 258-5519
                                             Email: Geraghty@oles.com

                                             Attorney for Alaska Railroad Corporation

                                                                         IN THE UNITED STATES DISTRICT COURT

                                                                                 FOR THE DISTRICT OF ALASKA


                                             ALASKA RAILROAD CORPORATION,

                                                                               Plaintiff,

                                                     v.

                                             FLYING CROWN SUBDIVISION
                                             ADDITION NO. 1 AND ADDITION NO.
                                             2 PROPERTY OWNERS ASSOCIATION,
                                             A NON-PROFIT; and also all other
                                             Persons or Parties Unknown Claiming a
                                             Right, Title, Estate, Lien, or Interest in the
                                             Real Estate Described in the Complaint in
                                             this Action,

                                                                            Defendant.                 Case No. 3:20-cv-____________
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                                                        COMPLAINT
       Anchorage, Alaska 99503-3985




                                                    This is an action to resolve challenges to the scope of the Alaska Railroad

                                             Corporation’s right-of-way (“ROW”), as granted by the federal government under the
 Tel: (907) 258-0106




                                             Alaska Railroad Transfer Act (“ARTA”) of 1982 (45 U.S.C. §§ 1201-1214).




                                              COMPLAINT - Page 1 of 10
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-____________


                                                  Case 3:20-cv-00232-JMK Document 1 Filed 09/21/20 Page 1 of 10
                                                                                JURISDICTION & VENUE

                                                    1.       Federal courts have jurisdiction over state-law claims implicating significant

                                             federal issues. Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312

                                             (2005) (finding federal question jurisdiction under 28 U.S.C. § 1331 over a state-law quiet

                                             title action, when the claim turned on interpretation of federal law); see also Nicodemus v.

                                             Union Pac. Corp., 440 F.3d 1227, 1236 (10th Cir. 2006) (finding federal question

                                             jurisdiction over state-law property claims, where plaintiffs challenged the scope of a

                                             railroad’s right-of-way under federal land-grant statutes). The two questions at issue in this

                                             case are clearly federal in nature: (1) the scope of the interest reserved by the federal

                                             government in the Federal Land Patent issued to defendant’s predecessor in interest; and (2)

                                             the scope of the interest conveyed by the federal government to the state of Alaska in its

                                             right-of-way over the same property. Accordingly, this court has federal question

                                             jurisdiction under 28 U.S.C. § 1331.

                                                    2.       Venue is proper before this Court as the federally granted right-of-way that is

                                             the subject of this action is located within the District of Alaska.

                                                                                            PARTIES
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                    3.       Plaintiff Alaska Railroad Corporation (“ARRC”) is a public corporation
       Anchorage, Alaska 99503-3985




                                             established pursuant to AS § 42.40.010. ARRC transports passengers and freight throughout

                                             southcentral Alaska and the interior, including Seward, Whittier, Girdwood, Anchorage,
 Tel: (907) 258-0106




                                             Talkeetna, Fairbanks, and Eielson AFB.




                                              COMPLAINT - Page 2 of 10
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-____________


                                                  Case 3:20-cv-00232-JMK Document 1 Filed 09/21/20 Page 2 of 10
                                                    4.       Defendant Flying Crown Subdivision Addition No. 1 and Addition No. 2

                                             Property Owners Association, a non-profit, also known as Flying Crown Homeowners’

                                             Association (“FCHA”), on information and belief is a nonprofit corporation in Anchorage,

                                             Alaska, representing individual homeowners in the Flying Crown Subdivision.

                                                    5.       This action is also brought against all other persons or parties unknown

                                             claiming a right, title, estate, lien, or interest in the real estate described herein.

                                                                                     RELEVANT FACTS

                                                    A.       Background.

                                                    6.       In the years following the Klondike Gold Rush – from the late 1890s to

                                             approximately 1908 – as many as fifty private corporations were formed for the purpose of

                                             constructing railroads in Alaska. Nine companies made it as far as constructing and

                                             operating rail lines in the Territory, albeit for brief periods of time.

                                                    7.       Each of these private railroads either failed or faced dire financial

                                             circumstances. Seeing the difficulties faced by private entities constructing and operating

                                             railroads in Alaska, and recognizing the importance of rail service to the development of the

                                             Territory, Congress took a different approach.
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                    8.       On March 12, 1914, Congress passed the Alaska Railroad Act, authorizing and
       Anchorage, Alaska 99503-3985




                                             directing the federal government to construct and operate railroads in the Territory of

                                             Alaska. At the time it was passed, government ownership of a railroad was considered
 Tel: (907) 258-0106




                                             “radical,” and government operation of a railroad was “even more radical.” To date, the




                                              COMPLAINT - Page 3 of 10
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-____________


                                                  Case 3:20-cv-00232-JMK Document 1 Filed 09/21/20 Page 3 of 10
                                             Alaska Railroad is the only railroad ever constructed, owned, and operated by the United

                                             States federal government.

                                                    9.       The Alaska Railroad Act of 1914 (“Act of 1914”) gave the President broad

                                             power to “purchase or otherwise acquire all real and personal property necessary” to carry

                                             out its purpose, including exercising the power of eminent domain to acquire property for

                                             the railroad. The Act of 1914 also required a right-of-way (“ROW”) for the construction of

                                             railroads, telegraph, and telephone lines to be reserved for the United States in all land

                                             patents issued in the Territory of Alaska.

                                                    10.      The federal government began building the Alaska Railroad in 1915. President

                                             Harding drove the Alaska Railroad’s “golden spike” in Nenana in July 1923. Over the next

                                             several decades, and through statehood, the federally-owned Alaska Railroad moved freight

                                             and passengers between Seward, Anchorage, and Fairbanks, including the section of ROW

                                             at issue in this action.

                                                    B.       Congress Transfers the Alaska Railroad to State Ownership.

                                                    11.      The federal government began discussing the concept of transferring the

                                             Alaska Railroad from federal to state ownership in the late 1970s. On July 7, 1981, Senator
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             Ted Stevens introduced the Alaska Railroad Transfer Act (“ARTA”) into the Senate, co-

                                             sponsored by Senator Frank Murkowski.
 Tel: (907) 258-0106




                                              COMPLAINT - Page 4 of 10
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-____________


                                                  Case 3:20-cv-00232-JMK Document 1 Filed 09/21/20 Page 4 of 10
                                                       12.      Congress passed ARTA, which went into effect on January 14, 1983. ARTA

                                             transferred all rail properties of the Alaska Railroad to the state of Alaska, including the

                                             federal government’s interest in the Railroad’s ROW. 1

                                                       13.      Congress recognized that without exclusive control of the Railroad’s ROW,

                                             the State’s ability to maintain and operate a safe and economical railroad would be

                                             undermined. Consequently, the drafters of ARTA made clear that “the State-owned railroad

                                             [would] receive exclusive and complete control over land traversed by the right-of-way.” A

                                             statement of this Congressional intent is contained within the statute itself:

                                                                Congress finds that exclusive control over the right-of-way by
                                                                the Alaska Railroad has been and continues to be necessary to
                                                                afford sufficient protection for safe and economic operation of
                                                                the railroad. 2

                                                       14.      During ARTA’s passage, there was general agreement in Congress that most

                                             land of the Alaska Railroad, including its ROW, was held in fee simple by the United States,

                                             and therefore would be transferred to the state of Alaska in fee.

                                                       15.      Some lands within the ROW, however, were either not owned by the federal

                                             government in fee simple when ARTA was passed or were subject to third party claims of
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             existing rights, primarily by Native Village Corporations. Thus, ARTA required
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             administrative resolution of claims by Village Corporations, and included a minimum

                                             interest that would pass to the State in all other circumstances. Specifically, where land
 Tel: (907) 258-0106




                                             within the ROW was subject to claims by parties other than Village Corporations, or – as


                                             1
                                                 See 45 U.S.C. § 1203(a), et seq.
                                             2
                                                 45 U.S.C. § 1205(b)(4)(A)(ii).
                                                 COMPLAINT - Page 5 of 10
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-____________


                                                     Case 3:20-cv-00232-JMK Document 1 Filed 09/21/20 Page 5 of 10
                                             here – had been conveyed from federal ownership prior to January 14, 1983, ARTA required

                                             the federal government to grant the State “not less than an exclusive-use easement” in such

                                             land. 3

                                                       16.      Some have argued that ARTA’s requirement for conveyance of “not less than

                                             an exclusive use easement” attached only to lands subject to unresolved claims. This is belied

                                             by the statute’s plain text, which required an exclusive-use easement where land was subject

                                             to unresolved claims or where land had been conveyed from federal ownership prior to

                                             ARTA’s enactment.

                                                       17.      An exclusive-use easement is defined within ARTA to include:

                                                                (A)     The exclusive right to use, possess, and enjoy the surface
                                                                        estate of the land subject to [the] easement for
                                                                        transportation, communication, and transmission
                                                                        purposes and for support functions associated with such
                                                                        purposes;

                                                                (B)     The right to use so much of the subsurface estate of the
                                                                        lands subject to [the] easement as is necessary for the
                                                                        transportation, communication, and transmission
                                                                        purposes and associated support functions for which the
                                                                        surface of such lands is used;

                                                                (C)     Subjacent and lateral support of the lands subject to the
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                                                        easement; and
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                                                (D)     The right (in the easement holder’s discretion) to fence
                                                                        all or part of the lands subject to [the] easement and to
                                                                        affix track, fixtures, and structures to such lands and to
                                                                        exclude other persons from all or part of such lands. 4
 Tel: (907) 258-0106




                                             3
                                                 See 45 U.S.C. § 1205(b)(4)(B).
                                             4
                                                 45 U.S.C. § 1202(6).
                                                 COMPLAINT - Page 6 of 10
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-____________


                                                     Case 3:20-cv-00232-JMK Document 1 Filed 09/21/20 Page 6 of 10
                                                       18.      The U.S. Department of the Interior’s Board of Land Appeals confirmed this

                                             requirement in a 2015 decision, finding that “ARTA requires BLM to convey all Federal

                                             interest to the lands within the Alaska Railroad right-of-way, but at a minimum an exclusive

                                             use easement.” 5

                                                       C.       FCHA Claims ARTA Erred by Transferring Rights Not “Federally
                                                                Owned.”

                                                       19.      The United States issued Federal Land Patent #1128320 on February 15, 1950,

                                             to FCHA’s predecessor in interest. Patent #1128320 conveyed a tract of land out of federal

                                             ownership but reserved to the United States “a right of way for the construction of railroads,

                                             telegraph and telephone lines” across that land. The Patent also reserved rights-of-way for

                                             “roads, roadways, highways, tramways, trails, bridges, and appurtenant structures

                                             constructed or to be constructed by or under authority of the United States or of any State

                                             created out of the Territory of Alaska[.]”

                                                       20.      At the time Patent #1128320 was issued, the federally owned Alaska Railroad

                                             had already been operating a rail line on the land for several decades, established pursuant

                                             to the Act of 1914. The newly issued Patent allowed the Railroad to continue operating, by
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             unambiguously reserving the ROW in question.
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                                       21.      The land originally conveyed by Patent #1128320 is now owned by FCHA,

                                             and continues to overlap ARRC’s ROW.
 Tel: (907) 258-0106




                                             5
                                                  Appeal of Peter Slaiby & Rejani Slaiby, 186 IBLA 143, 147 (2015).

                                                 COMPLAINT - Page 7 of 10
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-____________


                                                     Case 3:20-cv-00232-JMK Document 1 Filed 09/21/20 Page 7 of 10
                                                    22.      On October 23, 2019, ARRC received a letter from FCHA claiming that the

                                             federal transfer of the Alaska Railroad’s ROW had “attempted to award property rights no

                                             longer owned by the federal government.” Specifically, FCHA objected to the transfer of an

                                             exclusive interest in the ROW to ARRC.

                                                    23.      FCHA’s letter demanded that “ARRC immediately proclaim, by means of a

                                             legally recordable document, that it relinquishes any and all claim to ‘exclusive use’ of the

                                             right-of-way[.]”

                                                    24.      This demand, that ARRC relinquish the right to control its ROW, is the

                                             impetus for the present action. Given the inherently dangerous nature of railroad operations

                                             – especially through residential areas – ARRC cannot operate safely or efficiently without

                                             retaining authority over its ROW.

                                                                                 CAUSE OF ACTION
                                                                  (Quiet Title for ARRC Pursuant to AS § 09.45.010)

                                                    25.      Plaintiff ARRC re-alleges the allegations contained in paragraphs 1-24 above.

                                                    26.     In Western Union Telegraph Co. v. Pennsylvania Railroad Co., the Supreme

                                             Court held that “[a] railroad right-of-way is a very substantial thing. It is more than a mere
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             right of passage. [A right-of-way] is more than an easement. . . if a railroad’s right-of-way
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             [is] an easement it [is] one having the attributes of the fee, perpetuity and exclusive use and

                                             possession[.]” 195 U.S. 540, 570 (1904) (discussing rights-of-way granted by the United
 Tel: (907) 258-0106




                                             States to privately owned railroads).




                                              COMPLAINT - Page 8 of 10
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-____________


                                                  Case 3:20-cv-00232-JMK Document 1 Filed 09/21/20 Page 8 of 10
                                                    27.     Patent #1128320 reserved to the United States a ROW for construction of

                                             railroads, telegraph and telephone lines, in addition to other rights-of-way. In Great N. R.

                                             Co. v. United States, the Supreme Court held that “any ambiguity in a grant is to be resolved

                                             favorably to a sovereign grantor – nothing passes but what is conveyed in clear and explicit

                                             language.” 315 U.S. 262, 272 (1942) (internal citation omitted). Applying this rule of

                                             construction, the ROW reserved by federal government included the maximum interest that

                                             such a right-of-way could reasonably entail. Because the government had previously owned

                                             the patented land in its entirety, and was reserving the ROW for its own use, it would defy

                                             logic to construe the ROW more narrowly than previous ROWs granted to private entities –

                                             such as in Western Union Telegraph Co.

                                                    28.     For decades, commentators have emphasized the unique and exclusive nature

                                             of a railroad’s ROW. See, e.g. G. Thompson, Commentaries on the Modern Law of Real

                                             Property (1965), § 381 at 503, 512 (“a railroad right-of-way [generally] partakes more of the

                                             nature of an estate in fee than an easement. A railroad right-of-way includes the actual

                                             possession or the right to the actual possession of the entire surface for every proper use and

                                             purpose in construction and operation of the road.”) See also 74 C.J.S. Railroads § 225
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             (2002) (“[a]s long as the railroad company occupies any portion of its right of way, it has

                                             the exclusive use and right of control coextensive with its boundaries”) (footnotes omitted);

                                             65 Am.Jur.2d, Railroads, § 104, at 403 (a railroad right-of-way easement is essentially
 Tel: (907) 258-0106




                                             different from any other in that it requires exclusive occupancy).



                                              COMPLAINT - Page 9 of 10
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-____________


                                                  Case 3:20-cv-00232-JMK Document 1 Filed 09/21/20 Page 9 of 10
                                                      29.     These principles derive from over 150 years of railroad operations in the U.S.,

                                             and the development of railroad ROWs over both public and private lands. The exclusive

                                             nature of these ROWs was well-settled at the time defendant’s land was patented. There is

                                             no reason why the Act of 1914 would depart from these principles, or why the federal

                                             government would retreat from ensuring the state of Alaska received the same exclusive

                                             interest in the ROW as it had possessed. In fact, Congress’ intent, as stated in ARTA, was

                                             just the opposite.

                                                      30.      ARRC is therefore entitled to an order of this Court quieting title to the ROW.

                                                                                   PRAYER FOR RELIEF

                                                      WHEREFORE, Plaintiff ARRC respectfully requests this Court to enter the

                                                      following relief:

                                                      1.       A judgment quieting title in the ROW crossing defendant’s property and a

                                             finding that ARRC’s interest in that ROW includes the entire interest previously held by the

                                             United States federal government, and all rights contained within the definition of an

                                             “exclusive use easement” under 45 U.S.C. § 1202(6).

                                                      2.       For such additional relief as this court deems appropriate.
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                                                              OLES MORRISON RINKER & BAKER LLP
       Anchorage, Alaska 99503-3985




                                                                                              Attorneys for Plaintiff
 Tel: (907) 258-0106




                                              Dated: September 21, 2020                 By:
                                                                                              Michael C. Geraghty
                                                                                              Alaska Bar No. 7811097
                                             4831-2495-2502, v. 11



                                              COMPLAINT - Page 10 of 10
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-____________


                                                  Case 3:20-cv-00232-JMK Document 1 Filed 09/21/20 Page 10 of 10
